Citation Nr: 1714509	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter previously came before the Board in May 2015, at which time the Board issued a remand so that the Veteran could be afforded a VA examination which addressed the combined effects of his service-connected disabilities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The record indicates that a request for physical examination was initiated by the RO in June 2015.  The Veteran failed to attend his scheduled appointment, and in September 2015, the RO issued a supplemental statement of the case and returned the matter to the Board for further appellate review.  On September 25, 2015, the Veteran submitted a statement in which he reported that he had not been told about the scheduled appointment in June until the RO had called him to tell him that he would have to make another appointment.  The Veteran's representative has requested that the Veteran be afforded another opportunity to appear for an examination in connection with his TDIU claim.

The Board notes that the September 2015 supplemental statement of the case indicates that the VA Medical Center in Boise issued a notification of failure to report dated July 28, 2015.  That is not presently in the evidence of record.  Neither is there any indication that the Veteran was actually notified of his examination prior to it being conducted.  Therefore, affording the Veteran the complete benefit of the doubt, the Board will remand this claim so that the Veteran may be afforded another VA examination.  

In remanding this claim, the Board reminds the Veteran that the duty to assist is not a one way street.  Any failure to cooperate with VA in its attempt to obtain a complete record, including failing to appear for any future examinations, may result in the Board issuing a decision based on the evidence in the record.  Wood v. Derwinski, 1 Board. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Boise, Idaho, since March 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Schedule the Veteran for an examination which provides a thorough description of how the combined effects of his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, without consideration of the effects of age or disabilities that are not service-connected.  The examiner must provide reasons for the opinion provided.  

The Veteran's service-connected disabilities are: degenerative arthritis of the lumbosacral spine (40 percent disabling); right shoulder cuff tear/impingement syndrome with mild degenerative joint disease (20 percent); tinnitus (10 percent); right knee chondromalacia (10 percent); left knee chondromalacia (10 percent); left foot strain (10 percent); right radial head fracture (10 percent); right forearm and wrist strain (10 percent); sinusitis (10 percent); degenerative arthritis of the cervical spine (10 percent); prostatitis (10 percent); bilateral otitis (0 percent); appendectomy scar (0 percent); left thumb scar (0 percent); and scar, postoperative arthroscopic decompression and distal clavicle resection (0 percent).  

The Board notes that the examiner is not requested to provide a specific opinion on his employability, but rather should address all of the Veteran's service-connected disabilities, either individually or combined, and provide a complete description of how those disabilities affect his ability to obtain and maintain gainful employment, in light of the Veteran's educational and work history.  It is the description of how his disabilities prevent employment which is of value to the Board.

The RO should take steps to ensure that the Veteran is notified of the date and time of the examination, and associate such notification with the electronic claims file.

3. Thereafter, readjudicate the claim on appeal in light of all evidence available.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




